Case 5:19-cv-02044-DOC-SK Document 24 Filed 07/10/20 Page 1 of 1 Page ID #:289




                                                                JS-6



                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

  CLARENCE SHELDON JUPITER,              CASE NO. 5:19-cv-2044-DOC (SK)
                   Petitioner,
                                         JUDGMENT
             v.
  KEVIN MCALEENAN et al.,
                   Respondents.



       Pursuant to the Order Granting Respondents’ Motion to Dismiss
 Petition, IT IS ADJUDGED that the petition for writ of habeas corpus and
 this action are dismissed.




 DATED:     +VMZ  
                                         DAVID O. CARTER
                                         U.S. DISTRICT JUDGE
